DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brennen et al. (US 5,336,254).
As to claim 1, Brennen et al. discloses a flexible probe body (lead; see Abstract); a carbon fiber microarray comprising one or more carbon fiber electrodes (carbon fiber electrodes, depicted as 14, 16, 18 and 20 in Figure 1 and 414, 416, 418 and 420 in Figure 5) at least partially embedded in the flexible probe body (electrode pad, depicted as 10 in Figure 1 and insulated backing member 410 in Figure 5; e.g., col. 3, lines 43-61 and col. 5, lines 3-14); 
As to claim 2, Brennen et al. discloses the flexible probe body consists of a silicone-based material (e.g., col. 3, lines 30-33 and col. 4, lines 63-68).
As to claim 4, Brennen et al. discloses the signal conductor is at least partially embedded in the flexible probe body (e.g., cols. 3-4, lines 58-68 and 1-3, respectively; also see Figures 1-3 and 5, for example). 
As to claim 5, Brennen et al. discloses the signal conductor is a flex array (e.g., cols. 2-3, lines 47-52 and 42-549, respectfully; also see Figures 1-2 and 5). 
As to claim 6, Brennen et al. discloses each carbon fiber electrode of the one or more carbon fiber electrodes has an insulative coating (e.g., cols. 2-3, lines 47-52 and 42-549, respectfully; also see Figures 1-2 and 5).
As to claim 7, Brennen et al. discloses the insulative coating is a functionalized polymer coating, such as “silicone rubber or polyurethane” (e.g., col. 2, lines 47-52). 
As to claim 8, Brennen et al. discloses each carbon fiber electrode of the carbon fiber microarray has an implantation end and an attachment end, wherein the attachment end is fully embedded in the flexible probe body (e.g., see Figure 1).
3As to claim 9, Brennen et al. discloses the implantation end, the attachment end, or both the implantation end and the attachment end include an exposed portion where a conductive carbon core is exposed (e.g., see Figures 1-2 and 5).
As to claim 10, Brennen et al. discloses the flexible probe body includes a plurality of discrete electrode channels for each carbon fiber electrode of the carbon fiber microarray (e.g., col. 3, lines 30-35 and 43-53; see Figures 1-2 and 5, for example).
As to claim 11, Brennen et al. discloses each discrete electrode channel of the plurality of discrete electrode channels joins a conductor space (e.g., see Figures 1-2 and 5).
As to claim 12, Brennen et al. discloses the electrodes are defibrillation electrodes for implanting on a body interface site to provide defibrillation pulses (e.g., col. 1, lines 8-11). Since the electrodes of the carbon fiber microarray are suitable for implantation on a body interface site, “the carbon fiber microarray is configured to be deflected so that an angle 0° is produced at a body interface site, with the angle 0° being located between an insertion portion of each carbon fiber electrode of the carbon fiber microarray and a plane defined by an insertion end of the flexible probe body”.
As to claims 13-14, in order to enable delivery and implantation of the defibrillation electrodes the flexible electrode and lead of Brennen et al. would necessarily have an initial angle 0° that is configured to deflect between 90° and 0°, or more specifically between 90° and 45° in order to enable delivery without damage to the tissue.
As to claim 15, Brennen et al. discloses aligning one or more carbon fiber electrodes in a. carbon fiber microarray template and partially embedding the one or more carbon fiber electrodes in a flexible probe body (e.g., col. 3, lines 30-35 and 43-53; see Figures 1-2 and 5, for example).

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christlieb (US 5,158,097). Christlieb discloses an implantable carbon fiber implantable probe (lead with .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Brennen et al. (US 5,336,254).
Brennen et al. discloses the invention substantially as claimed with silicone rubber, but does not explicitly disclose the silicone rubber is “degassed silicone rubber”. However, since the silicone rubber is medical adhesive suitable for implantation, the silicone rubber would necessarily be degassed silicone rubber. 
In the alternative, although the examiner considers Brennen et al. to disclose degassed silicone rubber, Brennen et al. does not explicitly disclose degassed silicone rubber. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the silicone rubber of Brennen et al. to be degassed silicone rubber in order to provide the predictable results providing enhancing the structural integrity of the silicone rubber and the electrodes of the flexible probe.
	
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brennen et al. (US 5,336,254) in view of Christlieb (US 5,158,097). 
As to claim 18, Brennen et al. discloses the invention substantially as claimed but does not explicitly disclose a hook or curved need “hook to isolate an implantation site”. Christlieb discloses curved insertion needle (i.e. hook) which facilitates lead insertion and anchoring (depicted as 17 in Figure 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implantation of Brennen et al. to include a hook or curved needle to isolate an implantation site and facilitate implantation (e.g., Christlieb, col. 10, lines 54-55).
As to claim 19, the modified Brennen et al. discloses the invention substantially as claimed with an insertion hook having a shank portion and a bend portion (depicted as 17 in Figure 2 of Christlieb) but does not explicitly disclose a nerve hook with “the bend portion 
As to claim 20, the modified Brennen et al. discloses an implantation hook (see Figure 2 of Christlieb), with two prongs (i.e. two nerve cusps). Since the hook has a portion that is lower in the center (i.e., implantation base cavity), the examiner consider the height of the two nerve cusps (i.e. the dual prongs) of the nerve hook to be elevated with respect to the implantation base cavity. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792